Citation Nr: 0819889	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of February 2004 and April 2004 rating decisions 
issued by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The rating 
decisions denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss.

The veteran was scheduled for a hearing before the Board at 
the RO in December 2005.  He cancelled this hearing before 
the scheduled date, and has not asked to reschedule.  
Therefore, the Board will proceed with the review of his 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the Records 
Center in Saint Louis, Missouri.  When a veteran's service 
medical records are missing, VA has a heightened duty to 
assist him with the development of his claim.  Cromer v. 
Nicholson, 19 Vet.App. 215 (2005).

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

The veteran's records reflect current diagnoses of bilateral 
hearing loss and repeated left ear infections.  In August 
2003, the veteran stated that he suffered hearing damage in 
service as the result of a head injury incurred during a 
parachute jump.  Evidence of this incident does not appear in 
his claim file.  Additionally, a December 1990 notation in 
medical records provided to VA indicate that the veteran had 
a workman's compensation claim against his employer, Texas 
Gulf, for hearing loss.  The details and outcome of this 
claim do not appear in the record.

The veteran has reported experiencing hearing problems since 
his in-service head injury.  The veteran is competent to 
report in-service symptoms and his statements can be read as 
reporting continuity of symptomatology.  A veteran's report 
of continuity of symptomatology can serve to trigger VA's 
duty to provide an examination.  Duenas v. Principi, 18 
Vet.App. 512 (2004); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002).  An examination is needed so that a medical 
professional can review the record and provide a competent 
opinion as to whether current hearing loss is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.	The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain records regarding the details and 
outcome of the veteran's worker's 
compensation claim against Texas Gulf for 
hearing loss.

2.	The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability, and, if so, whether the 
disability is related to service.  The 
claims folder must be made available to 
the examiner or review in conjunction with 
the examination.  After the completion of 
the examination and review of the record, 
the examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more) that current 
hearing loss disability is the result of 
noise exposure in service.  The examiner 
should provide a rationale for the 
opinion.

The examiner is advised that a court has 
recently held that an examiner cannot rely 
solely on the silence or absence of 
service medical records as the basis for 
providing an opinion against the claim.  
Dalton v. Nicholson, No. 04-1196 (Feb. 12, 
2006).

3.	The claim should be re-adjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


